                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

                                       No. 5:20-cv-00473-D

 KARINA REIFF,

                        Plaintiff,
                v.                                        AMENDED STIPULATION AND
                                                         CONSENT PROTECTIVE ORDER
 COMPLETELY BARE DISTRIBUTORS,                            REGARDING CONFIDENTIAL
 LLC and ULTA SALON, COSMETICS &                               INFORMATION
 FRAGRANCE, INC.,

                        Defendants.


         This Stipulation and Protective Order (“Protective Order”) shall govern the use and

treatment of information, documents, testimony, or other tangible things produced in this action

by the Plaintiff and Defendant (collectively the “Parties”).

         1.    The Parties anticipate that information that is or may be relevant or discoverable in

this action is considered by one or more parties to be confidential. Disclosure of the Parties’

confidential information without a protective order in place would harm the Parties. Accordingly,

the Parties believe, in good faith, that there exists good cause for the issuance of this Protective

Order.

         2.    “Confidential Information,” as used herein, means any information, in whatever

form, produced in connection with formal or informal discovery in this litigation that the Parties

in good faith believe contains, reflects, or concerns its trade secrets, confidential business or

commercial information or other sensitive or proprietary information which, if disclosed to third

parties, would likely cause the party or a party’s employees injury, prejudice, harm, damage or

disadvantage. Confidential Information might include, but is not limited to, proprietary business
information, information relating to personnel matters and employment files, and financial and

other sensitive information that is not publicly available. Confidential Information may not be

used or disseminated except as provided in this Protective Order. Confidential Information

includes all documents or information derived from Confidential Information, including excerpts,

copies or summaries of Confidential Information.

       3.       The Parties may designate any information, document, testimony, or other tangible

thing that they furnish in connection with this litigation as Confidential Information and therefore

subject to the provisions of this Protective Order in any reasonable manner. Documents may be

designated Confidential Information by affixing the legend “Confidential” to each item or

document page. Deposition testimony and/or exhibits may be designated Confidential Information

either by: (a) stating on the record of the deposition that such deposition, or portion thereof, or

exhibit is confidential; or (b) stating in writing served upon counsel of record up to twenty (20)

days after receipt of the deposition transcript that such deposition, or portion thereof, or exhibit is

confidential.

       4.       Materials designated as Confidential may be copied, disclosed, discussed, or

inspected, in whole or in part, only for the purposes of this litigation and only by the following

persons:

                (a)    the Parties in this lawsuit, or their agents or employees involved in the

                       management of this litigation;

                (b)    counsel of record who represent the Parties in this litigation, the personnel

                       who are directly employed or contracted by those attorneys’ firms and who

                       are assisting the attorneys working on this action, and the law clerks who

                       are assisting the attorneys working on this action;



                                                  2
(c)   any person who is expected to testify as a witness either at a deposition or

      court proceeding in this action for the purpose of assisting in his/her

      testimony or preparation therefore, and any other person to whom the

      dissemination of the document is deemed necessary by any party in

      preparation for trial, provided that no access to the opposing party’s

      Confidential Information or Materials may be given to the potential witness

      or deponent until each such individual has executed a written agreement to

      be bound by the terms of this Protective Order in the form attached hereto

      as Exhibit A.

(d)   independent expert witnesses or consultants, including trial or jury

      consultants, retained by the Parties in this lawsuit (i.e., not employed by or

      similarly affiliated with a party or an affiliated company of a party), but only

      to the extent reasonably necessary for the expert or consultant to render their

      services and only if the expert or consultant agrees to be bound by the terms

      of this Protective Order in the form attached hereto as Exhibit A.

(e)   the Court and its officers, including stenographic reporters engaged in such

      proceedings as are necessarily incidental to the preparation or trial of this

      lawsuit; and

(f)   jurors at any court proceeding in this action;

(g)   Any other person as to whom the producing party agrees in writing prior to

      such disclosure; and

(h)   any mediator or arbitrator selected with the consent of the Parties or by the

      Court.



                                 3
       5.      Confidential Information shall not be disclosed to any of the persons referred to in

paragraph 4(c) and 4(d) until such persons have been provided with a copy of this Protective Order

and have agreed in writing to be bound thereto by execution of the Confidentiality Agreement

attached hereto as Exhibit A. All parties shall retain any such agreements and make them available

to counsel for the other party upon request, provided that the identities of consultants, including

trial or jury consultants, who have not been identified as testifying experts need not be disclosed.

       6.      A party may elect that certain Confidential Information not be divulged to the

persons referred to in paragraphs 4(a) or 4(c) above if it in good faith believes that its disclosure

could cause commercial harm or be put to any improper use or could otherwise cause irreparable

harm. Such information shall be clearly marked “Highly Confidential-Attorneys & Experts Eyes

Only,” and shall be treated as Confidential Information, except that such information may only be

disclosed to those persons referred to in paragraphs 4(b), 4(d), 4(e), 4(f), 4(g), and 4(h) herein in

accordance with the terms and conditions of this Protective Order. If a party objects to materials

designated “Highly Confidential-Attorneys & Experts Eyes Only,” that party may follow the

procedure set forth in paragraph 10 herein to remove such designation.

       7.       Before filing any information that has been designated “Confidential Information”

with the Court, or any pleadings, motions or other papers that disclose any such information,

counsel shall confer with counsel for the party that produced the information so designated about

how it should be filed. If the party that produced the information so designated desires that the

materials be filed under seal, then the filing party shall file the materials in accordance with Local

Civil Rule 79.2, with notice served upon the producing party. The filing of the materials under

                  binding on the Court, however. Within ten (10) days of the service of such notice,
seal shall not be binging

the party desiring that the materials be maintained under seal shall file with the Court a Motion to



                                                  4
Seal and supporting memorandum of law specifying the interests which would be served by

restricting public access to the information. The party that initially filed the materials need not file

any such Motion to Seal or otherwise defend another party's desire that the materials remain sealed.

The Court will grant the Motion to Seal only after providing adequate notice to the public and

opportunity for interested parties to object, after carefully weighing the interests advanced by the

movant and those interests favoring public access to judicial documents and records, and upon

finding that the interests advanced by the movant override any common law or constitutional right

of public access which may attach to the information. Documents submitted under seal in

accordance with this paragraph will remain under seal pending the Court’s ruling. If the party

desiring that the information be maintained under seal does not timely file a Motion to Seal, then

the materials will be deemed unsealed, without need for order of the Court.

        8.      Subject to rules of evidence, Confidential Information may be offered in evidence

at trial or any court hearing.

        9.      The terms of this Protective Order are subject to modification, extension, or

limitation as may be hereinafter agreed to by the Parties in writing or as ordered by the Court. Any

modifications, extensions, or limitations agreed to in writing by the Parties shall be deemed

effective pending approval by the Court.

        10.     With respect to any Confidential Information covered by this Protective Order, the

Parties may at any time serve upon counsel for the other side a written notice of objection to the

materials designated as “Confidential” or “Highly Confidential-Attorneys & Experts Eyes Only.”

The party shall, within ten (10) business days of receipt of such notice, review the designated

material sought to be reclassified, and notify counsel for the opposing party in writing whether or

not it will agree to the reclassification requested and, if not, whether it will agree to reclassify a



                                                   5
redacted copy. If no agreement can be reached, the party seeking to have the information or

documents designated “Confidential” or “Highly Confidential-Attorneys & Experts Eyes Only”

may apply to the Court for an order that the information or documents so designated are entitled

to such status and protection. The non-designating party shall be given notice of the application

and an opportunity to respond. In the event of such application, to maintain the status of the

information or documents as Confidential Information under this Protective Order, the proponent of

confidentiality must show there is good cause for the information or documents to have such

designated protection.

       11.     Confidential Information shall be used solely and exclusively for the purpose of

this specific litigation and for no other purpose, including, without limitation, any business,

competitive, or educational purpose.

       12.     In the event that Confidential Information is inadvertently produced without

designating such documents or information “Confidential” or “Highly Confidential-Attorneys &

Experts Eyes Only” within the time periods established in this Protective Order, a party shall, upon

discovery, promptly designate such documents or information as “Confidential” or “Highly

Confidential-Attorneys & Experts Only.” If the opposing party opposes the designation of the

documents or information, the procedure outlined in Paragraph 10 shall be followed. The opposing

party shall not be deemed to be in breach of this Protective Order by reason of any use or disclosure

of such Confidential Information that occurred prior to notification of the correct designation.

Inadvertent production of such documents or information in this case without designation as

“Confidential” or “Highly Confidential–Attorneys & Experts Eyes Only” shall not be deemed a

waiver, in whole or in part, of a party’s claim to confidentiality of such documents or information.

       13.     All materials marked “Confidential” and “Highly Confidential-Attorneys &



                                                 6
Experts Eyes Only” (and any copies thereof) shall remain subject to the terms of the Protective

Order upon termination of this action, unless otherwise ordered by the Court. The Parties represent

that the materials shall be maintained in accordance with the protections outlined herein and

pursuant to the Parties’ document retention policies.

       14.     If a party to this Protective Order or any other signatory to a Confidentiality

Agreement (Exhibit A) receives a court order or subpoena for Confidential Information, the party

or individual receiving the subpoena or court order shall promptly notify the designating party and

furnish it with a copy of said subpoena or other process order. Ten (10) days after notifying the

designating party of such subpoena, the subpoenaed party and his/her/its agents shall be entitled

to comply with the subpoena, unless the designating party has filed for or succeeded in obtaining

an order modifying or quashing the subpoena. If the return or response date for any such subpoena

or the compliance date for any such order is less than ten (10) days after service thereof, the

subpoenaed party shall: (1) request an extension of the return or compliance date and (2) promptly

advise the designating party of such return or compliance date.

       15.     The restrictions set forth in this Protective Order shall not apply to information or

material that: (1) was, is, or becomes public knowledge, not in violation of this Protective Order;

(2) is acquired by a party from a third-party who is not known to be in violation of confidentiality

obligations owed to any party; (3) was lawfully possessed by a party or witness prior to the entry

by the Court of this Protective Order; or (4) was independently developed by a party without

violation of this Protective Order.

       16.     The Parties stipulate that this Court shall retain jurisdiction over them and any person

to whom Confidential Information is disclosed to the extent necessary to enforce the terms of this

Protective Order.



                                                  7
       17.     This Protective Order will be governed and construed in accordance with the laws of

the State of North Carolina.

       18.     This Protective Order contains the entire agreement between the Parties concerning

the subject matter hereof, and no modifications of this Protective Order or waiver of its provisions

will be binding upon the Parties, unless made in writing by the Parties.

 Dated:This the ____ day of _______________, 2021.
        July 8, 2021

                                              ______________________________________
                                                     U.S.
                                              Robert T.   District IIJudge Presiding
                                                        Numbers,
                                              United States Magistrate Judge
WE CONSENT:

This, the 8th day of July, 2021.

                                      YOUNG MOORE AND HENDERSON, P.A.

                                      By:     /s/ Christopher A. Page
                                              CHRISTOPHER A. PAGE
                                              N.C. State Bar No. 19600
                                              MATTHEW C. BURKE
                                              N.C. State Bar No. 52053
                                              Post Office Box 31627
                                              Raleigh, North Carolina 27622
                                              Telephone: (919) 782-6860
                                              Facsimile: (919) 782-6753
                                              E-mail: chris.page@youngmoorelaw.com
                                              E-mail: matthew.burke@youngmoorelaw.com
                                              Attorneys for Defendant


                       HOWARD STALLINGS, FROM, ATKINS, ANGELL & DAVIS, P. A.

                                      By:     /s/ Rebecca H. Ugolick
                                              Rebecca H. Ugolick
                                              N.C. State Bar No. 48126
                                              P.O. Box 12347
                                              Raleigh, NC 27605
                                              Telephone: (919) 821-7700
                                              Email: rugolick@hshf.com
                                              Counsel for Plaintiff



                                                 8
                                          EXHIBIT A

                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

                                      No. 5:20-cv-00473-D

 KARINA REIFF,

                        Plaintiff,
                v.                                     CONFIDENTIALITY AGREEMENT

 COMPLETELY BARE DISTRIBUTORS,
 LLC and ULTA SALON, COSMETICS &
 FRAGRANCE, INC.,

                        Defendants.



        I have read the Stipulation and Protective Order (“Protective Order”) concerning the
confidentiality of information in the above-captioned litigation. I understand that the Protective
Order is a Court Order designed to preserve the confidentiality of certain designated documents
and information contained therein. I also understand that the Protective Order restricts the use,
disclosure, and retention of such designated documents and information contained therein, and it
also requires the safeguarding and destruction of the designated documents and other materials
containing confidential information.

        I agree to comply with all provisions of the Protective Order. I also hereby submit
myself to the jurisdiction of the Court for the purpose of enforcement of any provision of the
Protective Order.

Dated:


[Signature]
[Name]
[Address]




                                                9
                                CERTIFICATE OF SERVICE

       I hereby certify that I electronically filed the foregoing with the Clerk of Court using the

CM/ECF system, which will cause the following counsel to be served in a manner that complies

with Rule 5(b) of the Federal Rules of Civil Procedure:

                                            B. Joan Davis
                                         Rebecca H. Ugolick
                                   HOWARD, STALLINGS, FROM,
                                  ATKINS, ANGELL & DAVIS, P.A.
                                       Post Office Box 12347
                                    Raleigh, North Carolina 27605
                                           (919) 821-7700
                                          jdavis@hsfh.com
                                         rugolick@hsfh.com
                                        Attorneys for Plaintiff

       This the 8th day of July, 2021.



                             YOUNG MOORE AND HENDERSON, P.A.

                                     By:     /s/ Christopher A. Page
                                             CHRISTOPHER A. PAGE
                                             N.C. State Bar No. 19600
                                             MATTHEW C. BURKE
                                             N.C. State Bar No. 52053
                                             Post Office Box 31627
                                             Raleigh, North Carolina 27622
                                             Telephone: (919) 782-6860
                                             Facsimile: (919) 782-6753
                                             E-mail: chris.page@youngmoorelaw.com
                                             E-mail: matthew.burke@youngmoorelaw.com
                                             Attorneys for Defendant




                                               10
